Citation Nr: 9933832	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether a January 12, 1967, rating decision which denied 
entitlement to service connection for a low back disorder was 
clearly and unmistakably erroneous.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which declined to reopen a claim of 
entitlement to service connection for a low back disorder on 
the basis of new and material evidence, initially denied in a 
January 1967 rating decision.  In a related action, the RO 
also found that no clear and unmistakable error had been 
committed in that June 1967 rating decision.  The veteran 
promptly appealed those denials.  The issue of entitlement to 
service connection for a low back disorder will be discussed 
in the remand portion of this decision.  


FINDINGS OF FACT

1.  An unappealed January 1967 rating decision denied 
entitlement to service connection for a low back disorder.

2.  The January 1967 rating decision was reasonably supported 
by the evidence on file at that time and prevailing legal 
authority.  

3.  Since the January 1967 rating decision, the veteran has 
submitted evidence which includes a medical opinion that his 
current low back disorder is causally related to service.  


CONCLUSIONS OF LAW

1.  The rating decision of January 1967 which denied the 
veteran's claim for service connection for a low back 
disorder was not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 7105, 5108 (West 1991); 38 C.F.R. §§ 3.104, 
3.105 (1999).

2.  The January 1967 rating decision which denied the 
veteran's claim of entitlement to service connection for a 
low back disorder is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

3.  The evidence received since the January 1967 rating 
decision is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

4.  The veteran's claim of entitlement to service connection 
for a low back disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has theorized that he suffers from a low back 
disability that began when he injured himself in a parachute 
accident in service.  He has maintained that the RO committed 
significant errors in its January 1967 rating decision 
denying service connection for a back disorder.  He has urged 
that the RO erroneously concluded that his condition 
preexisted service and was not aggravated by service.  He 
asserts that had these errors not been made, his claim would 
not have been denied.  Further, he maintains that he has 
submitted additional significant evidence that substantially 
supports his claim.  

A review of the procedural history of this claim is relevant.  
The veteran filed his original claim for entitlement to 
service connection for a back injury in September 1966.  That 
claim was denied by a rating decision dated in January 1967 
based on a finding that, while the veteran was treated for 
acute low back strain in service, no chronic disability was 
shown thereafter.  He was noted to have a congenital defect 
which was not permanently aggravated by service.  Further, 
the rating decision indicated that the veteran injured his 
back following service, while he was working for a steel 
corporation in 1966.  Evidence consisted of service medical 
records, reports of VA orthopedic and neurological 
examinations dated in December 1966, and private medical 
records from St. Vincent Memorial Hospital and Basilius 
Zaricznyj, M.D., dated in 1966, relating to the March and/or 
April 1966 back injury.  The RO concluded that, inasmuch as 
the veteran's condition, spondylolysis of L5-S1, preexisted 
service, the condition was congenital and did not undergo 
aggravation in service.  It was noted that the injury 
sustained subsequent to service was unrelated to service.  
The veteran was notified of that decision by letter dated in 
January 1967 and of his appellate rights at that time, but 
did not seek appellate review.  

Instead, the veteran attempted to reopen his claim in March 
1996, and thereafter asserted that the January 1967 rating 
decision contained clear and unmistakable error in October 
1997.  

I.  Clear and Unmistakable Error

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  
38 C.F.R. §§ 3.104(a), 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:  

(1)  [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).  

Based on the regulations extant at the time of the January 
1967 rating determination, in order to establish service 
connection for a disability, the evidence must demonstrate 
the presence of such disability and that it resulted from 
disease or injury incurred in service.  38 U.S.C. §  331 
(1964); 38 C.F.R. § 3.303 (1967).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.

History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical evidence relating to incurrence, symptoms 
and course of the injury or disease, including official and 
other records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of the 
particular condition will be taken into full account.  38 
C.F.R. § 3.304(b)(1) & (2) (1967); See 38 U.S.C. § 332 
(1964).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increased in disability during such 
service, unless there is a specific finding that the 
increased in disability is due to the natural progress of the 
disease.  The specific finding requirement that an increase 
in disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increased in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
cause or influence peculiar to military service.  
Consideration will be given to the circumstances, conditions 
and hardships of service.  38 C.F.R. § 3.306(a) & (c) (1967); 
See 38 U.S.C. § 353 (1964).

The law also provided, in pertinent part, that congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency were not disease 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

It is argued that at the time of the January 1967 RO 
decision, the evidence of record supported a grant of service 
connection.  In support of this argument references are made 
to the service medical records showing treatment for back 
strain.  The veteran has urged that the back has been 
symptomatic since a parachute incident in September 1960.  
Service medical records show approximately four visits for 
back trouble over the first three years of service.  In 
February 1963, the veteran was treated for acute low back 
strain incurred while he was pulling fellow service men 
across a creek.  A week's convalescence was recommended.  
Follow-up X-rays showed lumbar area spondylolysis.  The final 
diagnosis was acute low back strain.  There was no indication 
of an abnormality of the back on separation physical 
examination.  

Post-service private medical records from Dr. Zaricznyj and 
St. Vincent Memorial Hospital indicate that the veteran 
injured his back in March and or April 1966 while moving 
something heavy at work.  X-rays showed spondylosis at L5, 
lumbar scoliosis and a possible defect of the pars 
interarticularis of L5.  The final diagnosis from St. 
Vincent's was acute myofibrositis of the supra and 
infraspinatus muscles.  When seen again at St. Vincent's in 
May 1966, he was given a diagnosis of spondylolisthesis of 
L5.  

VA orthopedic examination of the veteran in December 1966 
showed spondylolisthesis of L5-S1, from record, with 
recurrent low back pain.  X-rays showed no evidence of 
spondylolisthesis and there were questionable defects in the 
pars interarticularis suggesting a spondylosis.  Neurological 
examination resulted in a diagnosis of radiculitis, mild, 
left secondary to congenital spinal abnormality.  

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 
35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on clear and unmistakable error has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  There has 
been no assertion that the correct facts as they were known 
at the time of the January 1967 RO decision were not before 
the adjudicator.  It is clear that the service medical 
records were before the adjudicator.  That evidence contains 
medical findings which could reasonably support a denial of 
service connection.  Rather, the disagreement is with how the 
RO weighed or evaluated the evidence that was of record and 
with the way statutory or regulatory provisions extant at the 
time were applied.  Since the former error is not of the sort 
that is undebatable, but rather is an argument with respect 
to how the facts were weighed or evaluated, it is not ipso 
facto, clear and unmistakable.  Fugo, supra.  

Regarding the latter assignment of error, the Board notes 
that the RO did find that the veteran's condition, inasmuch 
as it involved what was described by medical professionals at 
the time as a congenital defect spondylosis, preexisted 
service.  The RO went further and specifically found that the 
condition was not aggravated by service.  This conclusion was 
reasonable on the facts shown, and the law was not 
misapplied.  Further, the RO also concluded that there was no 
evidence that the veteran injured his back in a September 
1960 parachute incident and further, that no chronic 
residuals of the later diagnosed in-service strain were 
present.  The RO found that the then-current back condition 
was caused by intercurrent injury.  Thus, a reasonable 
rationale existed to deny the veteran's claim aside from the 
aggravation theory.  Given the alternative theories presented 
in the rating decision, it appears that the RO considered all 
potential theories of entitlement under applicable law.  The 
mere fact that the RO did find that at least one of the 
diagnosed back disorders preexisted service and was not 
aggravated by service does not compel a conclusion that the 
RO failed to consider appropriate statutory or regulatory 
provisions.  Thus, the Board concludes that there was no 
clear and unmistakable error with respect to application of 
statutory or regulatory provisions.  

On the basis of the above analysis, the Board finds that the 
veteran has not met the heavier burden, and, therefore, the 
January 12, 1967, RO decision did not involve clear and 
unmistakable error and is final.  38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156, 3.400.

II.  New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  In this case, in January 1967, 
the RO denied the veteran's claim of entitlement to service 
connection for a low back disorder.  That decision was 
predicated on a finding that there was no medical evidence 
showing that the veteran suffered from a current back 
disorder that was related to any incident of service, and 
that no congenital condition had been aggravated by service.  

The veteran was notified of the January 1967 rating decision 
and of his appellate rights that same month but failed to 
seek appellate review within one year of notification.  
Therefore, that decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108. 

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

As discussed, the RO's January 1967 decision which denied the 
veteran's claim of entitlement to service connection for a 
back injury is final, as this was the last disposition in 
which the claim was finally disallowed on any basis.  See 
Evans, 9 Vet. App. at 285.  The relevant evidence at the time 
consisted of service medical records, VA examination reports, 
and private medical records, none of which contain a medical 
opinion that any current chronic back disability was related 
to service. 

Since the Board's final decision, the veteran has submitted 
evidence showing that he has been treated for spondylolysis, 
acute myositis, thoracic and lumbar scoliosis, and a defect 
of the pars interarticularis of L5, with spondylolisthesis.  
He has also submitted a statement from his brother, who lived 
with the veteran following service in 1963, dated in 1997.  
The brother remembered that the veteran had a lot of back 
pain following his return from service in 1963.  

The veteran also submitted a written statement from George A. 
Collodi, M.D., dated in October 1997.  Dr. Collodi stated 
that he had thoroughly reviewed the veteran's medical records 
and that he believed that the veteran's spondylolisthesis, a 
congenital defect, was undoubtedly present at entrance to 
service, but was also clearly worsened as a result of the 
injury in service.  He opined that the veteran's present 
disability was a carry over from the initial inservice 
injury.  

The Board finds both the letter from the veteran's brother 
and the report from Dr. Collodi to be new, as they were not 
of record at the time of the RO's January 1967 decision and 
not cumulative of any other evidence at that time.  In 
addition, as this report contains a diagnosis of a current 
back disability related to service, it is clearly significant 
and probative of the crucial issue of whether the veteran has 
a back disorder which is related to service.  Accordingly, 
the Board finds that new and material evidence has been 
submitted since the RO's final decision of January 1967, and 
thus the claim for that benefit must be reopened.  

Further, a review of the record shows that the veteran has 
submitted a well-grounded claim for service connection for a 
low back disorder.  Specifically, the record shows that the 
veteran has a current back disability and has submitted 
medical evidence of a nexus between service and his back 
disorder in the form of Dr. Collodi's statement purporting to 
link a current back disorder to the veteran's period of 
active service.  The Board finds that this evidence is 
sufficient to render the claim plausible and capable of 
substantiation.  Therefore, the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498, 505-06 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) 
(per curiam).


ORDER

The claim that there was clear and unmistakable error in a 
January 12, 1967, rating decision denying service connection 
for a low back disorder is denied.

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
low back disorder is reopened, and to this extent only, the 
appeal is granted.  


REMAND

As set forth above, the Board has determined that the veteran 
has successfully reopened his claim for service connection 
for a back disorder.  The Board has also determined that the 
veteran has submitted a well-grounded claim for service 
connection for a low back disorder.  As the claim is well 
grounded, the VA has a duty to assist under 38 U.S.C.A. 
§ 5107(a), and then may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).  

In the instant case, the record demonstrates that the 
veteran's current back condition has been related to service 
by Dr. Collodi, but it is unclear whether that doctor 
reviewed the entire claims folder.  The veteran contends that 
his back was injured during a parachute fall in service, but 
the service medical records show only minimal treatment for 
back strain.  Further, the Board notes that there is 
additional conflicting medical evidence in the claims folder, 
including the records from St. Vincent Memorial Hospital 
showing intercurrent injury in 1966, as well as later dated 
medical records showing still more remote intercurrent 
injuries.  Moreover, a statement from T. E. Brewer, M.D., 
dated in October 1972 records the veteran's reported history 
of back pain dating to approximately 1965.  The record does 
not contain an opinion as to the likelihood that the 
inservice injury was the cause of incurrence or aggravation 
of the current disability as opposed to specifically noted 
post-service accidents.  Such an opinion would be helpful in 
resolving the issue on appeal.

The Board observes that the Court has held that the Board may 
not refute expert medical conclusions in the record with its 
own unsubstantiated medical conclusions; if the medical 
evidence of record is insufficient, or of doubtful weight or 
credibility, the Board may supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises in its decisions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board finds 
that such a scenario is presented in this instant appeal.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should afford the veteran a 
VA examination in the appropriate 
specialty to ascertain the nature, 
severity, and etiology of any current 
back disorder.  The examiner should 
undertake all appropriate evaluations, 
studies and tests.  The examiner also 
should report complaints and clinical 
findings in detail and clinically 
correlate the complaints and clinical 
findings to a diagnosed disorder.  The 
examiner is further requested to review 
records associated with the claims file 
and to provide comment and opinion, if 
possible, as to whether it is at least 
as likely as not that a current back 
disorder is causally related to the 
veteran's period of active service or 
that the current back pathology 
preexisted the veteran's military 
service.  If the examiner is of the 
opinion that it is at least as likely 
as not that the veteran entered service 
with a back disorder, the examiner 
should provide an opinion as to whether 
that back disorder was a congenital or 
developmental defect, or a congenital 
or developmental disease.  If is was a 
congenital or development defect, the 
examiner should indicate whether the 
evidence reflects that the veteran 
sustained a superimposed back injury in 
service that resulted in disability 
apart from the congenital defect.  If 
it was not a congenital or 
developmental defect, but rather a 
disease, then the examiner should 
provide an opinion as to whether the 
back condition was aggravated during 
service, and if so, whether the 
aggravation resulted from natural 
progression of the condition.  The 
examiner is also requested to discuss 
these findings in light of the October 
1997 opinion of the private physician 
referred to above.  All opinions must 
be supported by a written rationale, 
and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important that each 
disability be viewed in relation to its 
history, 38 C.F.R. § 4.1 (1999), copies 
of all pertinent medical records in the 
veteran's claims file or the claims 
file itself must be made available to 
the examiner for review.

2.  Thereafter, the RO must review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND, and, if not, the RO should 
implement corrective procedures.

3.  When the development requested has 
been completed, the RO should 
readjudicate the claim of entitlement 
to service connection for a low back 
disorder.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

